                  EXHIBIT 10.1
CURRENT DIRECTOR COMPENSATION PROGRAM
As of May 21, 2020


1.Annual Retainer: $130,000 - Paid in quarterly installments in arrears at the
end of each quarter in cash or, if the director so elects, in deferred stock
units to be distributed at a later date designated by the director.
2.Annual Deferred Stock Award: $175,000 (effective with respect to awards
granted after December 31, 2016) – Awarded in February to incumbent directors
who are nominated for re-election at the next shareholders’ meeting in the form
of deferred stock units. Deferred stock units vest one day prior to the date of
the annual shareholder meeting occurring in the year following the year of the
date of grant. Vested deferred stock units are distributed either in a lump sum
six months after termination of service as a director or, if the director so
elects, in annual installments beginning at least six months following
termination of service as a director.
3.Committee Chair Fees: The annual amount of committee chair fees, which are
paid quarterly in arrears, are as follows: Audit - $25,000, Compensation -
$25,000, Nominating and Governance - $20,000, Investment and Capital Markets -
$20,000 and Risk - $25,000.
4.Lead Director: The Lead Director will be paid $50,000 per year (payable in
arrears in quarterly installments as of the last business day of each quarter).
1

